[Cite as N.M.J., Inc. v. Akron City School Dist. Bd. of Edn., 2014-Ohio-4459.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

AKRON CITY SCHOOL DISTRICT                                  C.A. No.             27304
BOARD OF EDUCATION,

        Appellee
                                                            APPEAL FROM JUDGMENT
        v.                                                  ENTERED IN THE
                                                            OHIO BOARD OF TAX APPEALS
SUMMIT COUNTY BOARD OF                                      COUNTY OF SUMMIT, OHIO
REVISION, et al.                                            CASE No.   2013-3572

        Appellees

        and

N.M.J. INC.

        Appellant

                                  DECISION AND JOURNAL ENTRY

Dated: October 8, 2014



        HENSAL, Presiding Judge.

        {¶1}     N.M.J., Inc. appeals a decision of the Ohio Board of Tax Appeals that determined

that the combined value of two of its parcels was $250,000. For the following reasons, this

Court affirms.

                                                       I.

        {¶2}     According to N.M.J., in 2004, Petro-Serv, Inc. entered into a land installment

contract with ADaPT Oil & Marketing, Inc. Under the contract, Petro-Serv agreed to pay

ADaPT $250,000 over eight years for two parcels of land in Akron. After five years, Petro-Serv

assigned its rights under the contract to N.M.J. for $5,000. Under the terms of the assignment,
                                                2


N.M.J. agreed to pay off the remainder of the land installment contract, which was

approximately $92,000. N.M.J. successfully met its obligation under the assignment, making its

final payment to ADaPT in December 2012.

       {¶3}    After completing its purchase of the parcels, N.M.J. filed a “Real Property

Conveyance Fee Statement of Value and Receipt” with the Summit County Auditor. The

statement indicated that its consideration for the parcels was $250,000. The Akron City School

District Board of Education subsequently filed a “Complaint Against the Valuation of Real

Property,” requesting that the Auditor adjust the value of the parcels to $250,000 for 2012. After

N.M.J. opposed the complaint, the Board of Revision set the matter for hearing. At the hearing,

N.M.J.’s president testified that N.M.J had paid only approximately $97,000 for the parcels.

N.M.J., therefore, argued that the current fair market value of the parcels was not $250,000. The

Board of Revisions agreed, concluding that no change in valuation was warranted.

       {¶4}    The school district appealed the Board of Revision’s decision to the Board of Tax

Appeals. Upon review of the record, the Board of Tax Appeals determined that the December

2012 transaction was a recent arm’s-length sale between a willing seller and a willing buyer.

Rejecting N.M.J.’s president’s argument that the property was only worth $97,000, it found that

the $250,000 price listed on the conveyance fee statement constituted the best indication of the

parcels’ value. N.M.J. has appealed the Board of Tax Appeals’ decision, assigning as error that

the decision is not reasonable and lawful.

                                               II.

                                  ASSIGNMENT OF ERROR

       THE DECISION OF THE OHIO BOARD OF TAX APPEALS IS NOT
       REASONABLE AND LAWFUL.
                                                  3


       {¶5}    N.M.J. argues that the Board of Tax Appeals incorrectly determined that the value

of its parcels is $250,000. Former Revised Code Section 5713.03 provided that the county

auditor shall determine the true value of every parcel. “The true value of property is a ‘question

of fact, the determination of which is primarily within the province of the taxing authorities[.]’”

Akron City School Dist. Bd. Of Edn. v. Summit Cty. Bd. of Revision, 139 Ohio St. 3d 92, 2014-

Ohio-1588, ¶ 9, quoting Cuyahoga Cty. Bd. of Revision v. Fodor, 15 Ohio St. 2d 52 (1968),

syllabus. Accordingly, this Court “will not disturb a decision of the Board of Tax Appeals with

respect to such valuation unless it affirmatively appears from the record that such decision is

unreasonable or unlawful.” Id., quoting Fodor at syllabus; R.C. 5717.04. “We must affirm the

BTA’s findings of fact if they are supported by reliable and probative evidence, and we afford

deference to the BTA’s determination of the credibility of witnesses and its weighing of the

evidence subject only to an abuse-of-discretion review on appeal.” HealthSouth Corp. v. Testa,

132 Ohio St. 3d 55, 2012-Ohio-1871, ¶ 10.

       {¶6}    Former Section 5713.03 provided that, if a parcel “has been the subject of an

arm’s length sale between a willing seller and a willing buyer within a reasonable length of time,

either before or after the tax lien date, the auditor may consider the sale price * * * to be the true

value of taxation purposes.” R.C. 5713.03. “The best evidence of the ‘true value in money’ of

real property is an actual, recent sale of the property in an arm’s-length transaction.” Akron City

School Dist. Bd. of Edn. at ¶ 12, quoting Conalco, Inc. v. Monroe Cty. Bd. of Revision, 50 Ohio

St.2d 129 (1977), paragraph one of the syllabus.          “[T]he only rebuttal lies in challenging

whether the elements of recency and arm’s-length character between a willing seller and a

willing buyer are genuinely present for that particular sale.” Id., quoting Cummins Property

Servs., L.L.C. v. Franklin Cty. Bd. of Revision, 117 Ohio St. 3d 516, 2008-Ohio-1473, ¶ 13. The
                                                4


Ohio Supreme Court has also explained that “when a sale price has been reported on the

conveyance-fee statement, the party opposing the use of that price typically bears the burden of

showing that the reported price is not the proper value.” Hilliard City Schools Bd. of Edn. v.

Franklin Cty. Bd. of Revision, 139 Ohio St. 3d 1, 2014-Ohio-853, ¶ 28.

       {¶7}    N.M.J. argues that the Board of Tax Appeals should have looked beyond the

$250,000 purchase price listed on the conveyance fee statement because that price was

negotiated in 2004 by a different entity and does not reflect the actual price that it paid for the

parcels in an arm’s-length transaction in 2010. It argues that it was required to put $250,000 on

the conveyance fee statement because that is the total consideration ADaPT received for the

parcels, even though the value of the parcels has fallen significantly over the last few years. The

school district, on the other hand, argues that the conveyance fee statement contains the best

evidence of the parcels’ value.

       {¶8}    Despite the appeal of N.M.J.’s argument, this Court’s review is not de novo. As

the Board of Tax Appeals noted, the real property conveyance fee statement indicates that

ADaPT sold two parcels of land to N.M.J. for $250,000 in cash. The Ohio Supreme Court has

held that, “[i]n determining the date a sale of property occurs, only for purposes of establishing

the true value of property pursuant to R.C. 5713.03, the auditor should use the date that the real

property conveyance-fee statement is filed in the auditor’s office as the sale date of the

property.” HIN, L.L.C. v. Cuyahoga County Bd. of Revision, 124 Ohio St. 3d 481, 2010-Ohio-

687, paragraph two of the syllabus. N.M.J. submitted the conveyance fee statement to the

auditor in this case on December 28, 2012. Accordingly, in light of the fact that the record

contains evidence that the parcels were sold for $250,000 in December 2012, we conclude that

the Board of Tax Appeals’ factual findings are supported by reliable and probative evidence and
                                                 5


that its decision is not unreasonable or unlawful. See Hilliard City Schools, 2014-Ohio-853, at ¶

48 (“[I]t cannot be said that the record lacks support for the BTA’s conclusion, much less that

there is ‘a total absence of evidence to support’ its findings.”), quoting HealthSouth Corp., 2012-

Ohio-1871, at ¶ 14. N.M.J.’s assignment of error is overruled.

                                                III.

       {¶9}    N.M.J. has not established that the Board of Tax Appeals’ determination of the

true value of its parcels was unreasonable or unlawful. The judgment of the Ohio Board of Tax

Appeals is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Ohio Board of Tax

Appeals, County of Summit, State of Ohio, to carry this judgment into execution. A certified

copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                           6




WHITMORE, J.
MOORE, J.
CONCUR.


APPEARANCES:

ROBERT C. HUNT, Attorney at Law, for Appellant.

DAVID H. SEED, Attorney at Law, for Appellee.

SHERRI BEVAN WALSH, Prosecuting Attorney, and TIMOTHY J. WALSH, Assistant
Prosecuting Attorney, for Appellees.